DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 3/1/2021. Upon reconsideration, new art has been identified and therefore this action is not final. 
 	Claims 1, 8, 11, 12, 18, 19, 21, 25-33, 35-37 and 40-49 are pending. 
This application is a 371 of PCT/US2015/053313 filed 9/30/15 which claims priority to provisional applications 62/058,122, 62/058,123, 60/058,123, 62/058,124 and 62/058,125 filed 10/1/2014. Support for the claims is found in the provisional applications. 

Response to Amendments
Applicants’ amendment is sufficient to overcome the objections and the rejections under 
35 USC 112, second paragraph and first paragraph. A new search yielded new art and hence this office actin is non-final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, 12, 18, 19, 21, 25, 27-29, 30, 32, 33, 41 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al (US 20140277070; see entire document) or Pacetti et al (US 8,936,827; see entire document) or Loury et al (WO 2009052323; see entire document) in view of Sloey et al (20100297106; see entire document) as evidenced of Brookfield Manual and Johnston et al (WO 2010056657).
 Otero et al teach injectable solutions that comprise cross linkable biomaterial that uses heparin thereof (see e.g. ¶0058). The desired viscosity must be between 1 cP and 10 cP (see e.g. ¶0038) 
Pacetti et al teach compositions comprising dextran for injection wherein the viscosity must be between 1 and 100 at 25oC (see e.g. ¶0138). 
Loury et al (WO 2009052323) teaches a fluid injection formulation with dextran wherein the solution is of a viscosity is less than 100 cPs (see e.g. ¶0136 and claim 2). 
The art teaches means of adding solutions to alter viscosity where necessary. 
Sloey et al teach viscosity and protein aggregation is reduced by addition of creatinine (see e.g. ¶0013 or figure 4) to between 6 and 30 cP (see e.g. 0130). Sloey measures cP by a cone and plate viscometer using a Brookfield Engineering Dial Reading Viscometer (see e.g. ¶0035) which measures (as evidenced by Brookfield) to determine absolute viscosity extrapolated to zero shear viscosity (see page 20). 
Johnston et al (WO 2010056657) also teach means of preparing low viscosity preparations wherein 1.5 M ammonium sulfate is added to decrease solubility (and coordinately viscosity) for injection (see e.g. abstract and page 2, line 27-29).
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the viscosity lowering agents of Sloey or Johnston in the compositions of Otero, Pacetti or Loury. Such a modification would have resulted in 
The preparations are aqueous (see e.g. page 2 line 17). It is noted that 1.5M can be considered to be about 1.0M (Johnston).
Additional items can be antioxidants (Pacetti, col 7) and sugars or polyoxamers (see Sloey et al, ¶0128) or mannitol (see page 5, Johnston). 
The solution can be in vials or pre-filled syringes i.e. Sloey (¶0139) or Johnston (see page 3). The solutions can also be lypophilzied i.e. see Sloey (¶0003).  
Johnston teaches that the tonicity is that of blood (see page 7). 
Brookfield page 5 teaches use of 0.5 to 1 s-1 for low viscosity. 
Pacetti teaches the formulation is at least 25oC at administration (see e.g. col 4). 
Johnston et al teach use of injection without undue force (see e.g. page 5) wherein the gauge is between 25-27 gauge (i.e. see page 8).
Regarding claim 30, there is no indication other that lower viscosity that leads to the Draize score listed in claim 30. 
Otero and Pacetti and Loury et al detail use of the composition for injections as well as methods of making. 

Claims 26, 31 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al (US 20140277070; see entire document) or Pacetti et al (US 8,936,827; see entire document) or Loury et al (WO 2009052323; see entire document) in view of Sloey et al Johnston et al (WO 2010056657) as applied to claims 1, 8, 9, 11, 12, 18, 19, 21, 25, 27-29, 32, 33, 41 and 43-46 above, and further in view of Solomon and Vanapalli (Microfluid Nanofluid (2014) 16:677–690; see entire document) and Adler et al (American Pharmaceutical Review, 2012, pages 1-8; see entire document).
Solomon and Vanapalli teach use of a multiplexed microfluidic viscometer which measure viscosity as a function of shear rate for multiple samples over a shear rate of 1-1000 s-1. 
Adler teaches that this reduction in viscosity reduces pain and reduces injection force (see figure 1). This reduction is at least 20%. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the microfluidic viscometer of Solomon and Vanapalli to measure the viscosity due to the reduced injection force and pain resulting thereof as taught by Adler in the compositions of Sloey or Johnston in view of Otero, Pacetti or Loury. Such a modification would have resulted in a composition encompassed by the claimed invention. As noted above: 1) Otero, Pacetti and Loury teach use of injectable solutions with heparin or dextran; 2) Johnston and Sloey teach means of lowering viscosity wherein such methods make solutions improved for injection 3) microfluidic devices are well known means of measuring viscosity and 4) lowered viscosity allows for reduced injection force and less pain. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the alteration would have improved injection solutions.

Conclusion
A search of the art did not detail any indication that use of Yellow 5 (tartanine), 4-aminopyridine or BMP-Cl as a viscosity lowering agent will be used in injection solutions. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        y